
	
		II
		Calendar No. 455
		112th CONGRESS
		2d Session
		S. 1201
		[Report No. 112–187]
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2011
			Mr. Lieberman (for
			 himself, Mr. Crapo,
			 Mr. Tester, Mr.
			 Bingaman, Ms. Murkowski,
			 Mr. Whitehouse, Mr. Begich, Mr.
			 Cardin, Mr. Udall of
			 Colorado, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 17, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To conserve fish and aquatic communities in the United
		  States through partnerships that foster fish habitat conservation, to improve
		  the quality of life for the people of the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Fish Habitat
			 Conservation Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Definitions.
					Sec. 4. National Fish Habitat
				Board.
					Sec. 5. Fish habitat
				partnerships.
					Sec. 6. Fish habitat conservation
				projects.
					Sec. 7. National Fish Habitat Conservation
				Partnership Office.
					Sec. 8. Technical and scientific
				assistance.
					Sec. 9. Conservation of aquatic habitat
				for fish and other aquatic organisms on Federal land.
					Sec. 10. Coordination with States and
				Indian tribes.
					Sec. 11. Accountability and
				reporting.
					Sec. 12. Regulations.
					Sec. 13. Effect of Act.
					Sec. 14. Nonapplicability of Federal
				Advisory Committee Act.
					Sec. 15. Funding.
				
			2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)healthy
			 populations of fish and other aquatic organisms depend on the conservation,
			 protection, restoration, and enhancement of aquatic habitats in the United
			 States;
				(2)aquatic
			 habitats (including wetlands, streams, rivers, lakes, estuaries, coastal and
			 marine ecosystems, and associated riparian upland habitats that buffer those
			 areas from external factors) perform numerous valuable environmental functions
			 that sustain environmental, social, and cultural values, including recycling
			 nutrients, purifying water, attenuating floods, augmenting and maintaining
			 stream flows, recharging ground water, acting as primary producers in the food
			 chain, and providing essential and significant habitat for plants, fish,
			 wildlife, and other dependent species;
				(3)the extensive
			 and diverse aquatic habitat resources of the United States are of enormous
			 significance to the economy of the United States, providing—
					(A)recreation
			 for 44,000,000 anglers;
					(B)more than
			 1,000,000 jobs and approximately $125,000,000,000 in economic impact each year
			 relating to recreational fishing; and
					(C)approximately
			 500,000 jobs and an additional $35,000,000,000 in economic impact each year
			 relating to commercial fishing;
					(4)at least 40
			 percent of all threatened species and endangered species in the United States
			 are directly dependent on aquatic habitats;
				(5)certain fish
			 species are considered to be ecological indicators of aquatic habitat quality,
			 such that the presence of those species in an aquatic ecosystem reflects
			 high-quality habitat for other fish;
				(6)loss and
			 degradation of aquatic habitat, riparian habitat, water quality, and water
			 volume caused by activities such as alteration of watercourses, stream
			 blockages, water withdrawals and diversions, erosion, pollution, sedimentation,
			 and destruction or modification of wetlands have—
					(A)caused
			 significant declines in fish populations throughout the United States,
			 especially declines in native fish populations; and
					(B)resulted in
			 economic losses to the United States;
					(7)(A)providing for the
			 conservation and sustainability of fish and other aquatic organisms has not
			 been fully realized, despite federally funded fish and wildlife restoration
			 programs and other activities intended to conserve aquatic resources;
			 and
					(B)that conservation and sustainability
			 may be significantly advanced through a renewed commitment and sustained,
			 cooperative efforts that are complementary to existing fish and wildlife
			 restoration programs and clean water programs;
					(8)the National
			 Fish Habitat Action Plan provides a framework for maintaining and restoring
			 aquatic habitats to ensure perpetuation of populations of fish and other
			 aquatic organisms;
				(9)the United
			 States can achieve significant progress toward providing aquatic habitats for
			 the conservation and restoration of fish and other aquatic organisms through a
			 voluntary, nonregulatory incentive program that is based on technical and
			 financial assistance provided by the Federal Government;
				(10)the creation
			 of partnerships between local citizens, Indian tribes, Alaska Native
			 organizations, corporations, nongovernmental organizations, and Federal, State,
			 and tribal agencies is critical to the success of activities to restore aquatic
			 habitats and ecosystems;
				(11)the Federal
			 Government has numerous regulatory and land and water management agencies that
			 are critical to the implementation of the National Fish Habitat Action Plan,
			 including—
					(A)the United
			 States Fish and Wildlife Service;
					(B)the Bureau of
			 Land Management;
					(C)the National
			 Park Service;
					(D)the Bureau of
			 Reclamation;
					(E)the Bureau of
			 Indian Affairs;
					(F)the National
			 Marine Fisheries Service;
					(G)the Forest
			 Service;
					(H)the Natural
			 Resources Conservation Service; and
					(I)the
			 Environmental Protection Agency;
					(12)the United
			 States Fish and Wildlife Service, the Forest Service, the Bureau of Land
			 Management, and the National Marine Fisheries Service each play a vital role
			 in—
					(A)the
			 protection, restoration, and enhancement of the fish communities and aquatic
			 habitats in the United States; and
					(B)the
			 development, operation, and long-term success of fish habitat partnerships and
			 project implementation;
					(13)the United
			 States Geological Survey, the United States Fish and Wildlife Service, and the
			 National Marine Fisheries Service each play a vital role in scientific
			 evaluation, data collection, and mapping for fishery resources in the United
			 States;
				(14)the State and
			 territorial fish and wildlife agencies play a vital role in—
					(A)the protection,
			 restoration, and enhancement of the fish communities and aquatic habitats in
			 the respective States and territories; and
					(B)the development,
			 operation, and long-term success of fish habitat partnerships and project
			 implementation; and
					(15)many of the
			 programs for conservation on private farmland, ranchland, and forestland that
			 are carried out by the Secretary of Agriculture, including the Natural
			 Resources Conservation Service and the State and Private Forestry programs of
			 the Forest Service, are able to significantly contribute to the implementation
			 of the National Fish Habitat Action Plan through the engagement of private
			 landowners.
				(b)PurposeThe
			 purpose of this Act is to encourage partnerships among public agencies and
			 other interested parties consistent with the mission and goals of the National
			 Fish Habitat Action Plan—
				(1)to protect
			 and maintain intact and healthy aquatic habitats;
				(2)to prevent
			 further degradation of aquatic habitats that have been adversely
			 affected;
				(3)to reverse
			 declines in the quality and quantity of aquatic habitats to improve the overall
			 health of fish and other aquatic organisms;
				(4)to increase
			 the quality and quantity of aquatic habitats that support a broad natural
			 diversity of fish and other aquatic species;
				(5)to improve
			 fisheries habitat in a manner that leads to improvement of the annual economic
			 output from recreational, subsistence, and commercial fishing;
				(6)to ensure
			 coordination and facilitation of activities carried out by Federal departments
			 and agencies under the leadership of—
					(A)the Director
			 of the United States Fish and Wildlife Service;
					(B)the Assistant
			 Administrator for Fisheries of the National Oceanic and Atmospheric
			 Administration; and
					(C)the Director
			 of the United States Geological Survey; and
					(7)to achieve
			 other purposes in accordance with the mission and goals of the National Fish
			 Habitat Action Plan.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee
			 on Commerce, Science, and Transportation and the Committee on Environment and
			 Public Works of the Senate; and
				(B)the Committee
			 on Natural Resources of the House of Representatives.
				(2)Aquatic
			 habitat
				(A)In
			 generalThe term aquatic habitat means any area on
			 which an aquatic organism depends, directly or indirectly, to carry out the
			 life processes of the organism, including an area used by the organism for
			 spawning, incubation, nursery, rearing, growth to maturity, food supply, or
			 migration.
				(B)InclusionsThe
			 term aquatic habitat includes an area adjacent to an aquatic
			 environment, if the adjacent area—
					(i)contributes
			 an element, such as the input of detrital material or the promotion of a
			 planktonic or insect population providing food, that makes fish life
			 possible;
					(ii)protects the
			 quality and quantity of water sources;
					(iii)provides
			 public access for the use of fishery resources; or
					(iv)serves as a
			 buffer protecting the aquatic environment.
					(3)Assistant
			 AdministratorThe term Assistant Administrator means
			 the Assistant Administrator for Fisheries of the National Oceanic and
			 Atmospheric Administration.
			(4)BoardThe
			 term Board means the National Fish Habitat Board established by
			 section 4(a)(1).
			(5)Conservation;
			 conserve; manage; managementThe terms conservation,
			 conserve, manage, and management mean to
			 protect, sustain, and, where appropriate, restore and enhance, using methods
			 and procedures associated with modern scientific resource programs (including
			 protection, research, census, law enforcement, habitat management, propagation,
			 live trapping and transplantation, and regulated taking)—
				(A)a healthy
			 population of fish, wildlife, or plant life;
				(B)a habitat
			 required to sustain fish, wildlife, or plant life; or
				(C)a habitat
			 required to sustain fish, wildlife, or plant life productivity.
				(6)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(7)Fish
				(A)In
			 generalThe term fish means any freshwater,
			 diadromous, estuarine, or marine finfish or shellfish.
				(B)InclusionsThe
			 term fish includes the egg, spawn, spat, larval, and other
			 juvenile stages of an organism described in subparagraph (A).
				(8)Fish
			 habitat conservation project
				(A)In
			 generalThe term fish habitat conservation project
			 means a project that—
					(i)is submitted
			 to the Board by a Partnership and approved by the Secretary under section 6;
			 and
					(ii)provides for
			 the conservation or management of an aquatic habitat.
					(B)InclusionsThe
			 term fish habitat conservation project includes—
					(i)the provision
			 of technical assistance to a State, Indian tribe, or local community by the
			 National Fish Habitat Conservation Partnership Office or any other agency to
			 facilitate the development of strategies and priorities for the conservation of
			 aquatic habitats; or
					(ii)the
			 obtaining of a real property interest in land or water, including water rights,
			 in accordance with terms and conditions that ensure that the real property will
			 be administered for the long-term conservation of—
						(I)the land or
			 water; and
						(II)the fish
			 dependent on the land or water.
						(9)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(10)National
			 Fish Habitat Action PlanThe term National Fish Habitat
			 Action Plan means the National Fish Habitat Action Plan dated April 24,
			 2006, and any subsequent revisions or amendments to that plan.
			(11)PartnershipThe
			 term Partnership means an entity designated by the Board as a Fish
			 Habitat Conservation Partnership pursuant to section 5(a).
			(12)Real
			 property interestThe term real property interest
			 means an ownership interest in—
				(A)land;
				(B)water
			 (including water rights); or
				(C)a building or
			 object that is permanently affixed to land.
				(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)State
			 agencyThe term State agency means—
				(A)the fish and
			 wildlife agency of a State;
				(B)any
			 department or division of a department or agency of a State that manages in the
			 public trust the inland or marine fishery resources or the habitat for those
			 fishery resources of the State pursuant to State law or the constitution of the
			 State; or
				(C)the fish and
			 wildlife agency of the Commonwealth of Puerto Rico, Guam, the Virgin Islands,
			 or any other territory or possession of the United States.
				4.National
			 Fish Habitat Board
			(a)Establishment
				(1)In
			 generalThere is established a board, to be known as the
			 National Fish Habitat Board—
					(A)to promote,
			 oversee, and coordinate the implementation of this Act and the National Fish
			 Habitat Action Plan;
					(B)to establish
			 national goals and priorities for aquatic habitat conservation;
					(C)to designate
			 Partnerships; and
					(D)to review and
			 make recommendations regarding fish habitat conservation projects.
					(2)MembershipThe
			 Board shall be composed of 27 members, of whom—
					(A)1 shall be
			 the Director;
					(B)1 shall be
			 the Assistant Administrator;
					(C)1 shall be
			 the Chief of the Natural Resources Conservation Service;
					(D)1 shall be
			 the Chief of the Forest Service;
					(E)1 shall be
			 the Assistant Administrator for Water of the Environmental Protection
			 Agency;
					(F)1 shall be
			 the President of the Association of Fish and Wildlife Agencies;
					(G)1 shall be
			 the Secretary of the Board of Directors of the National Fish and Wildlife
			 Foundation appointed pursuant to section 3(g)(2)(B) of the National Fish and
			 Wildlife Foundation Establishment Act (16 U.S.C. 3702(g)(2)(B));
					(H)4 shall be
			 representatives of State agencies, 1 of whom shall be nominated by a regional
			 association of fish and wildlife agencies from each of the Northeast,
			 Southeast, Midwest, and Western regions of the United States;
					(I)1 shall be a
			 representative of the American Fisheries Society;
					(J)2 shall be
			 representatives of Indian tribes, of whom—
						(i)1 shall
			 represent Indian tribes from the State of Alaska; and
						(ii)1 shall
			 represent Indian tribes from the other States;
						(K)1 shall be a
			 representative of the Regional Fishery Management Councils established under
			 section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1852);
					(L)1 shall be a
			 representative of the Marine Fisheries Commissions, which is composed
			 of—
						(i)the Atlantic
			 States Marine Fisheries Commission;
						(ii)the Gulf
			 States Marine Fisheries Commission; and
						(iii)the Pacific
			 States Marine Fisheries Commission;
						(M)1 shall be a
			 representative of the Sportfishing and Boating Partnership Council; and
					(N)10 shall be
			 representatives selected from each of the following groups:
						(i)The
			 recreational sportfishing industry.
						(ii)The
			 commercial fishing industry.
						(iii)Marine
			 recreational anglers.
						(iv)Freshwater
			 recreational anglers.
						(v)Terrestrial
			 resource conservation organizations.
						(vi)Aquatic
			 resource conservation organizations.
						(vii)The
			 livestock and poultry production industry.
						(viii)The land
			 development industry.
						(ix)The row crop
			 industry.
						(x)Natural
			 resource commodity interests, such as petroleum or mineral extraction.
						(3)CompensationA
			 member of the Board shall serve without compensation.
				(4)Travel
			 expensesA member of the Board shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of chapter 57 of title 5, United States Code,
			 while away from the home or regular place of business of the member in the
			 performance of the duties of the Board.
				(b)Appointment
			 and terms
				(1)In
			 generalExcept as otherwise provided in this subsection, a member
			 of the Board described in any of subparagraphs (H) through (N) of subsection
			 (a)(2) shall serve for a term of 3 years.
				(2)Initial
			 board membership
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the representatives of the board established by the National Fish
			 Habitat Action Plan shall appoint the initial members of the Board described in
			 subparagraphs (H) through (I) and (K) through (N) of subsection (a)(2).
					(B)Tribal
			 representativesNot later than 180 days after the enactment of
			 this Act, the Secretary shall provide to the board established by the National
			 Fish Habitat Action Plan a recommendation of not less than 4 tribal
			 representatives, from which that board shall appoint 2 representatives pursuant
			 to subparagraph (J) of subsection (a)(2).
					(3)Transitional
			 termsOf the members described in subsection (a)(2)(N) initially
			 appointed to the Board—
					(A)4 shall be
			 appointed for a term of 1 year;
					(B)4 shall be
			 appointed for a term of 2 years; and
					(C)3 shall be
			 appointed for a term of 3 years.
					(4)Vacancies
					(A)In
			 generalA vacancy of a member of the Board described in any of
			 subparagraphs (H) through (I) or (K) through (N) of subsection (a)(2) shall be
			 filled by an appointment made by the remaining members of the Board.
					(B)Tribal
			 representativesFollowing a vacancy of a member of the Board
			 described in subparagraph (J) of subsection (a)(2), the Secretary shall
			 recommend to the Board not less than 4 tribal representatives, from which the
			 remaining members of the Board shall appoint a representative to fill the
			 vacancy.
					(5)Continuation
			 of serviceAn individual whose term of service as a member of the
			 Board expires may continue to serve on the Board until a successor is
			 appointed.
				(6)RemovalIf
			 a member of the Board described in any of subparagraphs (H) through (N) of
			 subsection (a)(2) misses 3 consecutive regularly scheduled Board meetings, the
			 members of the Board may—
					(A)vote to
			 remove that member; and
					(B)appoint
			 another individual in accordance with paragraph (4).
					(c)Chairperson
				(1)In
			 generalThe Board shall elect a member of the Board to serve as
			 Chairperson of the Board.
				(2)TermThe
			 Chairperson of the Board shall serve for a term of 3 years.
				(d)Meetings
				(1)In
			 generalThe Board shall meet—
					(A)at the call
			 of the Chairperson; but
					(B)not less
			 frequently than twice each calendar year.
					(2)Public
			 accessAll meetings of the Board shall be open to the
			 public.
				(e)Procedures
				(1)In
			 generalThe Board shall establish procedures to carry out the
			 business of the Board, including—
					(A)a requirement
			 that a quorum of the members of the Board be present to transact
			 business;
					(B)a requirement
			 that no recommendations may be adopted by the Board, except by the vote of
			 2/3 of all members present and voting;
					(C)procedures
			 for establishing national goals and priorities for aquatic habitat conservation
			 for the purposes of this Act;
					(D)procedures
			 for designating Partnerships under section 5; and
					(E)procedures
			 for reviewing, evaluating, and making recommendations regarding fish habitat
			 conservation projects.
					(2)QuorumA
			 majority of the members of the Board shall constitute a quorum.
				5.Fish habitat
			 partnerships
			(a)Authority
			 To designateThe Board may designate Fish Habitat Partnerships in
			 accordance with this section.
			(b)PurposesThe
			 purposes of a Partnership shall be—
				(1)to coordinate
			 the implementation of the National Fish Habitat Action Plan at a regional
			 level;
				(2)to identify
			 strategic priorities for fish habitat conservation;
				(3)to recommend
			 to the Board fish habitat conservation projects that address a strategic
			 priority of the Board; and
				(4)to develop
			 and carry out fish habitat conservation projects.
				(c)ApplicationsAn
			 entity seeking to be designated as a Partnership shall submit to the Board an
			 application at such time, in such manner, and containing such information as
			 the Board may reasonably require.
			(d)ApprovalThe
			 Board may approve an application for a Partnership submitted under subsection
			 (c) if the Board determines that the applicant—
				(1)includes
			 representatives of a diverse group of public and private partners, including
			 Federal, State, or local governments, nonprofit entities, Indian tribes, and
			 private individuals, that are focused on conservation of aquatic habitats to
			 achieve results across jurisdictional boundaries on public and private
			 land;
				(2)is organized
			 to promote the health of important aquatic habitats and distinct geographical
			 areas, keystone fish species, or system types, including reservoirs, natural
			 lakes, coastal and marine environments, and estuaries;
				(3)identifies
			 strategic fish and aquatic habitat priorities for the Partnership area in the
			 form of geographical focus areas or key stressors or impairments to facilitate
			 strategic planning and decisionmaking;
				(4)is able to
			 address issues and priorities on a nationally significant scale;
				(5)includes a
			 governance structure that—
					(A)reflects the
			 range of all partners; and
					(B)promotes
			 joint strategic planning and decisionmaking by the applicant;
					(6)demonstrates
			 completion of, or significant progress toward the development of, a strategic
			 plan to address the causes of system decline in fish populations, rather than
			 simply treating symptoms in accordance with the National Fish Habitat Action
			 Plan; and
				(7)ensures
			 collaboration in developing a strategic vision and implementation program that
			 is scientifically sound and achievable.
				6.Fish habitat
			 conservation projects
			(a)Submission
			 to BoardNot later than March 31 of each calendar year, each
			 Partnership shall submit to the Board a list of fish habitat conservation
			 projects recommended by the Partnership for annual funding under this
			 Act.
			(b)Recommendations
			 by BoardNot later than July 1 of each calendar year, the Board
			 shall submit to the Secretary a description, including estimated costs, of each
			 fish habitat conservation project that the Board recommends that the Secretary
			 approve and fund under this Act, in order of priority, for the following fiscal
			 year.
			(c)ConsiderationsThe
			 Board shall select each fish habitat conservation project to be recommended to
			 the Secretary under subsection (b)—
				(1)based on a
			 recommendation of the Partnership that is, or will be, participating actively
			 in carrying out the fish habitat conservation project; and
				(2)after taking
			 into consideration—
					(A)the extent to
			 which the fish habitat conservation project fulfills a purpose of this Act or a
			 goal of the National Fish Habitat Action Plan;
					(B)the extent to
			 which the fish habitat conservation project addresses the national priorities
			 established by the Board;
					(C)the
			 availability of sufficient non-Federal funds to match Federal contributions for
			 the fish habitat conservation project, as required by subsection (e);
					(D)the extent to
			 which the fish habitat conservation project—
						(i)increases
			 fishing opportunities for the public;
						(ii)will be
			 carried out through a cooperative agreement among Federal, State, and local
			 governments, Indian tribes, and private entities;
						(iii)increases
			 public access to land or water;
						(iv)advances the
			 conservation of fish and wildlife species that are listed, or are candidates to
			 be listed, as threatened species or endangered species under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
						(v)where
			 appropriate, advances the conservation of fish and fish habitats under the
			 Magnuson-Stevens Act (16 U.S.C. 1801 et seq.) and other relevant Federal law
			 and State wildlife action plans; and
						(vi)promotes
			 resilience such that desired biological communities are able to persist and
			 adapt to environmental stressors such as climate change; and
						(E)the
			 substantiality of the character and design of the fish habitat conservation
			 project.
					(d)Limitations
				(1)Requirements
			 for evaluationNo fish habitat conservation project may be
			 recommended by the Board under subsection (b) or provided financial assistance
			 under this Act unless the fish habitat conservation project includes an
			 evaluation plan designed—
					(A)to
			 appropriately assess the biological, ecological, or other results of the
			 habitat protection, restoration, or enhancement activities carried out using
			 the assistance;
					(B)to reflect
			 appropriate changes to the fish habitat conservation project if the assessment
			 substantiates that the fish habitat conservation project objectives are not
			 being met; and
					(C)to require
			 the submission to the Board of a report describing the findings of the
			 assessment.
					(2)Acquisition
			 of real property interests
					(A)In
			 generalNo fish habitat conservation project that will result in
			 the acquisition by the State, local government, or other non-Federal entity, in
			 whole or in part, of any real property interest may be recommended by the Board
			 under subsection (b) or provided financial assistance under this Act unless the
			 project meets the requirements of subparagraph (B).
					(B)Requirements
						(i)In
			 generalA real property interest may not be acquired pursuant to
			 a fish habitat conservation project by a State, public agency, or other
			 non-Federal entity unless the State, agency, or other non-Federal entity is
			 obligated to undertake the management of the property being acquired in
			 accordance with the purposes of this Act.
						(ii)Additional
			 conditionsAny real property interest acquired by a State, local
			 government, or other non-Federal entity pursuant to a fish habitat conservation
			 project shall be subject to terms and conditions that ensure that the interest
			 will be administered for the long-term conservation and management of the
			 aquatic ecosystem and the fish and wildlife dependent on that ecosystem.
						(e)Non-Federal
			 contributions
				(1)In
			 generalExcept as provided in paragraph (2), no fish habitat
			 conservation project may be recommended by the Board under subsection (b) or
			 provided financial assistance under this Act unless at least 50 percent of the
			 cost of the fish habitat conservation project will be funded with non-Federal
			 funds.
				(2)Projects on
			 Federal land or waterNotwithstanding paragraph (1), Federal
			 funds may be used for payment of 100 percent of the costs of a fish habitat
			 conservation project located on Federal land or water.
				(3)Non-Federal
			 shareThe non-Federal share of the cost of a fish habitat
			 conservation project—
					(A)may not be
			 derived from a Federal grant program; but
					(B)may include
			 in-kind contributions and cash.
					(4)Special
			 rule for Indian tribesNotwithstanding paragraph (1) or any other
			 provision of law, any funds made available to an Indian tribe pursuant to this
			 Act may be considered to be non-Federal funds for the purpose of paragraph
			 (1).
				(f)Approval
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 recommendations of the Board for fish habitat conservation projects under
			 subsection (b), and based, to the maximum extent practicable, on the criteria
			 described in subsection (c)—
					(A)the Secretary
			 shall approve, reject, or reorder the priority of any fish habitat conservation
			 project recommended by the Board that is not within a marine or estuarine
			 habitat; and
					(B)the Secretary and
			 the Secretary of Commerce shall jointly approve, reject, or reorder the
			 priority of any fish habitat conservation project recommended by the Board that
			 is within a marine or estuarine habitat.
					(2)FundingIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, approves
			 a fish habitat conservation project under paragraph (1), the Secretary, or the
			 Secretary and the Secretary of Commerce jointly, shall use amounts made
			 available to carry out this Act to provide funds to carry out the fish habitat
			 conservation project.
				(3)NotificationIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, rejects
			 or reorders the priority of any fish habitat conservation project recommended
			 by the Board under subsection (b), the Secretary, or the Secretary and the
			 Secretary of Commerce jointly, shall provide to the Board and the appropriate
			 Partnership a written statement of the reasons that the Secretary, or the
			 Secretary and the Secretary of Commerce jointly, rejected or modified the
			 priority of the fish habitat conservation project.
				(4)LimitationIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, has not
			 approved, rejected, or reordered the priority of the recommendations of the
			 Board for fish habitat conservation projects by the date that is 180 days after
			 the date of receipt of the recommendations, the recommendations shall be
			 considered to be approved.
				7.National
			 Fish Habitat Conservation Partnership Office
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 establish an office, to be known as the National Fish Habitat
			 Conservation Partnership Office, within the United States Fish and
			 Wildlife Service.
			(b)FunctionsThe
			 National Fish Habitat Conservation Partnership Office shall—
				(1)provide
			 funding for the operational needs of the Partnerships, including funding for
			 activities such as planning, project development and implementation,
			 coordination, monitoring, evaluation, communication, and outreach;
				(2)provide
			 funding to support the detail of State and tribal fish and wildlife staff to
			 the Office;
				(3)facilitate
			 the cooperative development and approval of Partnerships;
				(4)assist the
			 Secretary and the Board in carrying out this Act;
				(5)assist the
			 Secretary in carrying out the requirements of sections 8 and 10;
				(6)facilitate
			 communication, cohesiveness, and efficient operations for the benefit of
			 Partnerships and the Board;
				(7)facilitate,
			 with assistance from the Director, the Assistant Administrator, and the
			 President of the Association of Fish and Wildlife Agencies, the consideration
			 of fish habitat conservation projects by the Board;
				(8)provide
			 support to the Director regarding the development and implementation of the
			 interagency operational plan under subsection (c);
				(9)coordinate
			 technical and scientific reporting as required by section 11;
				(10)facilitate
			 the efficient use of resources and activities of Federal departments and
			 agencies to carry out this Act in an efficient manner; and
				(11)provide
			 support to the Board for national communication and outreach efforts that
			 promote public awareness of fish habitat conservation.
				(c)Interagency
			 operational planNot later than 1 year after the date of
			 enactment of this Act, and every 5 years thereafter, the Director, in
			 cooperation with the Assistant Administrator and the heads of other appropriate
			 Federal departments and agencies, shall develop an interagency operational plan
			 for the National Fish Habitat Conservation Partnership Office that
			 describes—
				(1)the
			 functional, operational, technical, scientific, and general staff,
			 administrative, and material needs of the Office; and
				(2)any
			 interagency agreements between or among Federal departments and agencies to
			 address those needs.
				(d)Staff and
			 support
				(1)Departments
			 of Interior and CommerceThe Director and the Assistant
			 Administrator shall each provide appropriate staff to support the National Fish
			 Habitat Conservation Partnership Office, subject to the availability of funds
			 under section 15.
				(2)States and
			 Indian tribesEach State and Indian tribe is encouraged to
			 provide staff to support the National Fish Habitat Conservation Partnership
			 Office.
				(3)Detailees
			 and contractorsThe National Fish Habitat Conservation
			 Partnership Office may accept staff or other administrative support from other
			 entities—
					(A)through
			 interagency details; or
					(B)as
			 contractors.
					(4)QualificationsThe
			 staff of the National Fish Habitat Conservation Partnership Office shall
			 include members with education and experience relating to the principles of
			 fish, wildlife, and aquatic habitat conservation.
				(5)Waiver of
			 requirementThe Secretary may waive all or part of the
			 non-Federal contribution requirement under section 6(e)(1) if the Secretary
			 determines that—
					(A)no reasonable
			 means are available through which the affected applicant can meet the
			 requirement; and
					(B)the probable
			 benefit of the relevant fish habitat conservation project outweighs the public
			 interest in meeting the requirement.
					(e)ReportsNot
			 less frequently than once each year, the Director shall provide to the Board a
			 report describing the activities of the National Fish Habitat Conservation
			 Partnership Office.
			8.Technical
			 and scientific assistance
			(a)In
			 generalThe Director, the
			 Assistant Administrator, and the Director of the United States Geological
			 Survey, in coordination with the Forest Service and other appropriate Federal
			 departments and agencies, shall provide scientific and technical assistance to
			 the Partnerships, participants in fish habitat conservation projects, and the
			 Board.
			(b)InclusionsScientific
			 and technical assistance provided pursuant to subsection (a) may
			 include—
				(1)providing
			 technical and scientific assistance to States, Indian tribes, regions, local
			 communities, and nongovernmental organizations in the development and
			 implementation of Partnerships;
				(2)providing
			 technical and scientific assistance to Partnerships for habitat assessment,
			 strategic planning, and prioritization;
				(3)supporting
			 the development and implementation of fish habitat conservation projects that
			 are identified as high priorities by Partnerships and the Board;
				(4)supporting
			 and providing recommendations regarding the development of science-based
			 monitoring and assessment approaches for implementation through
			 Partnerships;
				(5)supporting
			 and providing recommendations for a national fish habitat assessment;
			 and
				(6)ensuring the
			 availability of experts to conduct scientifically based evaluation and
			 reporting of the results of fish habitat conservation projects.
				9.Conservation
			 of aquatic habitat for fish and other aquatic organisms on Federal
			 landTo the extent consistent
			 with the mission and authority of the applicable department or agency, the head
			 of each Federal department and agency responsible for acquiring, managing, or
			 disposing of Federal land or water shall cooperate with the Assistant
			 Administrator and the Director to conserve the aquatic habitats for fish and
			 other aquatic organisms within the land and water of the department or
			 agency.
		10.Coordination
			 with States and Indian tribesThe Secretary shall provide a notice to, and
			 coordinate with, the appropriate State agency or tribal agency, as applicable,
			 of each State and Indian tribe within the boundaries of which an activity is
			 planned to be carried out pursuant to this Act by not later than 30 days before
			 the date on which the activity is implemented.
		11.Accountability
			 and reporting
			(a)Implementation
			 reports
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Board shall submit to the
			 appropriate congressional committees a report describing the implementation
			 of—
					(A)this Act;
			 and
					(B)the National
			 Fish Habitat Action Plan.
					(2)ContentsEach
			 report submitted under paragraph (1) shall include—
					(A)an estimate
			 of the number of acres, stream miles, or acre-feet (or other suitable measure)
			 of aquatic habitat that was protected, restored, or enhanced under the National
			 Fish Habitat Action Plan by Federal, State, or local governments, Indian
			 tribes, or other entities in the United States during the 2-year period ending
			 on the date of submission of the report;
					(B)a description
			 of the public access to aquatic habitats protected, restored, or established
			 under the National Fish Habitat Action Plan during that 2-year period;
					(C)a description
			 of the opportunities for public fishing established under the National Fish
			 Habitat Action Plan during that period; and
					(D)an assessment
			 of the status of fish habitat conservation projects carried out with funds
			 provided under this Act during that period, disaggregated by year,
			 including—
						(i)a description
			 of the fish habitat conservation projects recommended by the Board under
			 section 6(b);
						(ii)a
			 description of each fish habitat conservation project approved by the Secretary
			 under section 6(f), in order of priority for funding;
						(iii)a
			 justification for—
							(I)the approval
			 of each fish habitat conservation project; and
							(II)the order of
			 priority for funding of each fish habitat conservation project;
							(iv)a
			 justification for any rejection or reordering of the priority of each fish
			 habitat conservation project recommended by the Board under section 6(b) that
			 was based on a factor other than the criteria described in section 6(c);
			 and
						(v)an accounting
			 of expenditures by Federal, State, or local governments, Indian tribes, or
			 other entities to carry out fish habitat conservation projects.
						(b)Status and
			 trends reportNot later than December 31, 2012, and every 5 years
			 thereafter, the Board shall submit to the appropriate congressional committees
			 a report describing the status of aquatic habitats in the United States.
			(c)RevisionsNot
			 later than December 31, 2013, and every 5 years thereafter, the Board shall
			 revise the goals and other elements of the National Fish Habitat Action Plan,
			 after consideration of each report required by subsection (b).
			12.RegulationsThe Secretary may promulgate such
			 regulations as the Secretary determines to be necessary to carry out this
			 Act.
		13.Effect of
			 Act
			(a)Water
			 rightsNothing in this Act—
				(1)establishes
			 any express or implied reserved water right in the United States for any
			 purpose;
				(2)affects any
			 water right in existence on the date of enactment of this Act;
				(3)preempts or
			 affects any State water law or interstate compact governing water; or
				(4)affects any
			 Federal or State law in existence on the date of enactment of the Act regarding
			 water quality or water quantity.
				(b)State
			 authorityNothing in this Act—
				(1)affects the
			 authority, jurisdiction, or responsibility of a State to manage, control, or
			 regulate fish and wildlife under the laws and regulations of the State;
			 or
				(2)authorizes
			 the Secretary to control or regulate within a State the fishing or hunting of
			 fish and wildlife.
				(c)Effect on
			 Indian tribesNothing in this Act abrogates, abridges, affects,
			 modifies, supersedes, or alters any right of an Indian tribe recognized by
			 treaty or any other means, including—
				(1)an agreement
			 between the Indian tribe and the United States;
				(2)Federal law
			 (including regulations);
				(3)an Executive
			 order; or
				(4)a judicial
			 decree.
				(d)Adjudication
			 of water rightsNothing in this Act diminishes or affects the
			 ability of the Secretary to join an adjudication of rights to the use of water
			 pursuant to subsection (a), (b), or (c) of section 208 of the Department of
			 Justice Appropriation Act, 1953 (43 U.S.C. 666).
			(e)Effect on
			 other authorities
				(1)Acquisition
			 of land and waterNothing in this Act alters or otherwise affects
			 the authorities, responsibilities, obligations, or powers of the Secretary to
			 acquire land, water, or an interest in land or water under any other provision
			 of law.
				(2)Private
			 property protectionNothing in this Act permits the use of funds
			 made available to carry out this Act to acquire real property or a real
			 property interest without the written consent of each owner of the real
			 property or real property interest.
				(3)MitigationNothing
			 in this Act permits the use of funds made available to carry out this Act for
			 fish and wildlife mitigation purposes under—
					(A)the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.);
					(B)the Fish and
			 Wildlife Coordination Act (16 U.S.C. 661 et seq.);
					(C)the Water
			 Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082);
			 or
					(D)any other
			 Federal law or court settlement.
					14.Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to—
			(1)the Board;
			 or
			(2)any
			 Partnership.
			15.Funding
			(a)Authorization
			 of appropriations
				(1)Fish habitat
			 conservation projectsThere is authorized to be appropriated to
			 the Secretary $7,200,000 for each of fiscal years 2012 through 2016 to provide
			 funds for fish habitat conservation projects approved under section 6(f), of
			 which 5 percent shall be made available for each fiscal year for projects
			 carried out by Indian tribes.
				(2)National
			 Fish Habitat Conservation Partnership Office
					(A)In
			 generalThere is authorized to be appropriated to the Secretary
			 for each of fiscal years 2012 through 2016 for the National Fish Habitat
			 Conservation Partnership Office, and to carry out section 11, an amount equal
			 to 5 percent of the amount appropriated for the applicable fiscal year pursuant
			 to paragraph (1).
					(B)Required
			 transfersThe Secretary shall annually transfer to other Federal
			 departments and agencies such percentage of the amounts made available pursuant
			 to subparagraph (A) as is required to support participation by those
			 departments and agencies in the National Fish Habitat Conservation Partnership
			 Office pursuant to the interagency operational plan under section 7(c).
					(3)Technical
			 and scientific assistanceThere are authorized to be appropriated
			 for each of fiscal years 2012 through 2016 to carry out, and provide technical
			 and scientific assistance under, section 8—
					(A)$500,000 to
			 the Secretary for use by the United States Fish and Wildlife Service;
					(B)$500,000 to
			 the Assistant Administrator for use by the National Oceanic and Atmospheric
			 Administration; and
					(C)$500,000 to
			 the Secretary for use by the United States Geological Survey.
					(4)Planning
			 and administrative expensesThere is authorized to be
			 appropriated to the Secretary for each of fiscal years 2012 through 2016 for
			 use by the Board, the Director, and the Assistant Administrator for planning
			 and administrative expenses an amount equal to 3 percent of the amount
			 appropriated for the applicable fiscal year pursuant to paragraph (1).
				(b)Agreements
			 and grantsThe Secretary may—
				(1)on the
			 recommendation of the Board, and notwithstanding sections 6304 and 6305 of
			 title 31, United States Code, and the Federal Financial Assistance Management
			 Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a
			 grant agreement, cooperative agreement, or contract with a Partnership or other
			 entity for a fish habitat conservation project or restoration or enhancement
			 project;
				(2)apply for,
			 accept, and use a grant from any individual or entity to carry out the purposes
			 of this Act; and
				(3)make funds
			 available to any Federal department or agency for use by that department or
			 agency to provide grants for any fish habitat protection project, restoration
			 project, or enhancement project that the Secretary determines to be consistent
			 with this Act.
				(c)Donations
				(1)In
			 generalThe Secretary may—
					(A)enter into an
			 agreement with any organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 that is exempt from taxation under section 501(a) of that
			 Code to solicit private donations to carry out the purposes of this Act;
			 and
					(B)accept
			 donations of funds, property, and services to carry out the purposes of this
			 Act.
					(2)TreatmentA
			 donation accepted under this section—
					(A)shall be
			 considered to be a gift or bequest to, or otherwise for the use of, the United
			 States; and
					(B)may
			 be—
						(i)used directly
			 by the Secretary; or
						(ii)provided to
			 another Federal department or agency through an interagency agreement.
						
	
		July 17, 2012
		Reported without amendment
	
